DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to applicant arguments/remarks made in an amendment received on December 16, 2021. Claims 1-17 are currently pending. Claims 18-28 have been canceled. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant’s newly added amendment, “resiliently flexible arms” is disclosed by previously used prior art, Smith (US Patent Publication 2011/0270255). Smith describes in an alternative embodiment a compressible spring that compresses superior-inferior arms to contact the coracoid bone (paragraph 0069). A compressible spring is resilient, i.e., it can return to an original form after being compressed. Therefore, the arms are resiliently flexible due to the compressible spring and contacts the coracoid bone without damaging it.
In response to applicant's argument that Smith fails to disclose the plurality of flexible arms are adapted to reference peripheral edges of a bone to be drilled and to automatically determine a center of the bone to be drilled, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Smith discloses a plurality of resiliently flexible arms that are capable . 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 4, it appears “the plurality of flexible arms” should read “the plurality of resiliently flexible arms.”  
Claim 4 is objected to because of the following informalities:  
In line 1, it appears “the plurality of flexible” should read “the plurality of resiliently flexible.”
Claim 8 is objected to because of the following informalities:  
In line 1, it appears “the plurality of flexible” should read “the plurality of resiliently flexible.”
Claim 11 is objected to because of the following informalities:  
In line 2, it appears “plurality of flexible arms” should read “plurality of resiliently flexible arms.”
Claim 12 is objected to because of the following informalities:  
In line 1, it appears “the plurality of flexible” should read “the plurality of resiliently flexible.”
Claim 13 is objected to because of the following informalities:  
In line 1, it appears “the plurality of flexible” should read “the plurality of resiliently flexible.”
Claim 14 is objected to because of the following informalities:  
resiliently flexible.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1).
Regarding claim 1, Smith discloses a drill guide fig. 2 (22), comprising at least one cannulated shaft fig. 5b (35) with a longitudinal axis [0058], a proximal end fig. 2 (40) and a distal end fig. 3b (33); and a plurality of flexible arms fig. 3b (31) located at the distal end of the at least one cannulated shaft fig. 3a-3b, wherein at least two of the plurality of flexible arms are capable of referencing peripheral edges of bone to be drilled and to automatically determine a center of the bone to be drilled.
Smith (Figs 2-11) fails to disclose resiliently flexible arms. However, Smith describes in an alternative embodiment (Figure 12) a compressible spring that compresses superior-inferior arms to contact the coracoid bone (paragraph 0069). A compressible spring is resilient, i.e., it can return to an original form after being 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the embodiment of Smith (Figures 2 to 11) with resiliently flexible arms in view of Smith in an alternative embodiment (Figure 12) in order to prevent damage to the coracoid process (paragraph 0069).
Regarding claim 4, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the plurality of flexible arms consists of two flexible arms that references two peripheral edges of one bone fig. 8 [0052]. 
Regarding claim 5, the modified Smith’s drill guide discloses the drill guide of claim 4, wherein the bone is a clavicle or a coracoid [0059]. 
Regarding claim 11, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the at least one of the plurality of flexible arms fig. 3b (31) comprises a linear segment (see fig. below) and a curved or bowed segment fig. 2 (32) [0061], the curved or bowed segment extending past a most distal end of the cannulated shaft fig. 2, 5A-5B. 

    PNG
    media_image1.png
    186
    229
    media_image1.png
    Greyscale


Regarding claim 16, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the drill guide is used in arthroscopic [0030], open, or endoscopic surgery. 
Regarding claim 17, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the drill guide is used in acromioclavicular joint reconstruction [0014, 0048].
Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) in view of Singhal et al. (US 2010/0292743 A1).
Regarding claim 2, the modified Smith’s drill guide discloses the drill guide of claim 1. 
However, Smith does not explicitly disclose wherein the drill guide is self-positioning.
Regarding claim 2, Singhal et al. disclose wherein the drill guide is self-positioning [0037] (“The position at which the instrument centres itself”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Smith with those of Singhal et al. as both Smith and Singhal et al. disclose the devices with multiple flexible arms that are curved to accommodate the desired bone. Singhal et al. further teaches that the device “ the position at which the instrument centres itself on the femoral neck is thus determined by the inferior angle of 
Regarding claim 3, the modified Smith’s drill guide discloses the drill guide of claim 2, wherein the drill guide is self-centering [0037 of Singhal et al.]. 
Regarding claim 15, the modified Smith’s drill guide discloses the drill guide of claim 1, comprising two cannulated shafts fig. 2 (90) of Singhal et al. to drill two bone tunnels or holes in the bone [0031, 0034 of Singhal et al.].
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1).
Regarding claim 6, the modified Smith’s drill guide discloses the drill guide of claim 4.
However, Smith does not explicitly disclose wherein the bone is a fibula. 
Regarding claim 7, the modified Smith’s drill guide discloses the drill guide of 4. 
However, Smith does not explicitly disclose wherein the bone is a patella.
It would have been obvious to one of ordinary skill in the art at the time of filing to adapt the instrument taught by Smith to be used with the fibula or patella as Smith teaches the instrument to accommodate “a particularly irregular-shaped bone or tissue” 
However, Smith does not explicitly disclose the plurality of flexible arms consisting of three flexible arms that reference peripheral edges of two bones.
The instrument taught by Smith is depicted as being used on a shoulder and is capable of being in contact with two of more bones during the procedure detailed in [0048], especially in the embodiment shown in fig. 3b, where the instrument has pivot points [0057].  
Regarding claim 9, the modified Smith’s drill guide discloses the drill guide of claim 8, wherein the two bones are a clavicle fig. 1 (11) and a coracoid fig. 1 (14) [0048]. 	Regarding claim 10, the modified Smith’s drill guide discloses the drill guide of claim 8. 
However, while Smith does not explicitly disclose wherein one of the three flexible arms references one side of one of the bone, and the other two of the three flexible arms reference another bone, the device taught by Smith is capable of this function. For example, the use of the device in a heavily crowded area of the body, such as a wrist. As the bones of a wrist are small and plenty, the use of the device taught by Smith would likely result in the plurality of arms contacting different bones of the wrist.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) in view of White et al. (US 2009/0254093 A1).
Regarding claim 12, the modified Smith’s drill guide discloses the drill guide of claim 1.
However, Smith does not explicitly disclose wherein the plurality of flexible arms is formed of plastic.
Regarding claim 12, White et al. disclose the plurality of flexible arms figs. 7b and 7c (220, 222) is formed of plastic [0055]. 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Smith with those of White et al. as both teach a guide for orthopedic surgery and while Smith does not mention materials, the materials taught by White et al. are well known in the art. 
Regarding claim 13, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the plurality of flexible arms is formed of metal [0055 of White et al.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775